Citation Nr: 1546685	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Paul Bunn, Agent


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1975 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was scheduled to appear for a hearing with the undersigned a Veterans Law Judge (VLJ) in March 2015.  The Veteran requested the hearing be re-scheduled.  The Veteran's hearing was rescheduled for June 2015 and he failed to attend.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was involved in a motor vehicle accident while on active duty.  The Veteran's service records from the period of December 1975 to June 1981 are not of record.  The RO notes in a July 2011 memorandum that a request to the National Personnel Records Center received a response that the records had been mailed.  See July 2011 Formal Finding of Unavailability of Service Records.  

The Veteran's National Guard records were obtained and associated with the claims file.  Additionally, the Veteran requested his records from the Records Management Center in September 2015.  The RMC responded in October 2015 that they were processing the request.  As a result, the RO/AMC should conduct an additional search for any service treatment record that may not have been associated with the claims file, to include following-up with the Veteran regarding the request filed in September 2015.  The RO/AMC should also contact the Veteran and request he submit any service treatment records in his possession. 

VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Records from the Little Rock VA Medical center dated August 2009 show the Veteran received hearing aids.  Updated records from this source should be obtained and associated with the claims file.

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Based on the evidentiary posture medical examinations are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.)

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take all indicated action to contact the records repository that may have the Veteran's service record and follow-up with the RMC on the September 2015 records request, and verify that all of the Veteran's service treatment records have been obtained.  If no records are available, that should be noted in the Veteran's VA claims folder.  

The AMC/RO should also contact the Veteran and request that he submit copies of any service treatment records in his possession. 

2. The AOJ should secure any outstanding VA medical records, to include treatment records dated since August 2009.

3.  Then, schedule the Veteran for a comprehensive VA examination to determine the nature and etiology of any current low back disability. 

The examiner should review the claims file and opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified low back disability had causal origins in service or is otherwise related to the Veteran's active duty service. 

In so doing, the examiner is reminded that the Veteran's contentions should be discussed, to include his statement of ongoing symptomatology.  The examiner is directed to review the National Guard records showing complaints of low back pain.

4.  Then, schedule the Veteran for a comprehensive VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus disability.

The examiner should review the claims file and opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified bilateral hearing loss and tinnitus disability had its causal origins in service or is otherwise related to the Veteran's active duty service. 

In so doing, the examiner is reminded that the Veteran's contentions should be discussed.  The examiner is directed to review the National Guard records showing complaints of hearing loss.
5.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




